Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-29-2006

Park v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 05-2054




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Park v. Atty Gen USA" (2006). 2006 Decisions. Paper 2.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/2


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 05-2054
                                      __________

                                 YONG WONG PARK,
                                               Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                          Respondent
                              __________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
          U.S. Department of Justice, Executive Office for Immigration Review
                               (BIA No. A27-905-890)
                                   IJ Annie S. Garcy


                                     ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                November 28, 2006

                                     ____________

     Before: FUENTES and GARTH, Circuit Judges, and POLLAK, District Judge1

                               (Filed: December 29, 2006)




      1
       The Honorable Louis H. Pollak, Senior District Judge for the Eastern District of
Pennsylvania, sitting by designation.
Raymond J. Aab
61 Broadway
25th Floor
New York, NY 10006
            Counsel for Petitioner


Peter D. Keisler
Linda S. Wernery
Sarah Maloney
Janice K. Redfern
Office of Immigration Litigation
Civil Division
U.S. Department of Justice
P.O. Box 878, Ben Franklin Station
Washington, D.C. 20044
              Counsel for Respondent

                                   ____________________

                                         OPINION
                                   ____________________


Garth, Circuit Judge:

       This appeal presents the question of whether a conviction for trafficking in

counterfeit goods or services in violation of the Trademark Counterfeiting Act of 1984,

18 U.S.C. § 2320,2 is a conviction for “an offense relating to . . . counterfeiting,” pursuant



       2
        Before it was amended in 2006, section 2320(a) stated, in part:

       Whoever intentionally traffics or attempts to traffic in goods or services and
       knowingly uses a counterfeit mark on or in connection with such goods or
       services shall, if an individual, be fined not more than $2,000,000 or imprisoned
       not more than 10 years, or both . . .

18 U.S.C. § 2320(a) (2000).

                                               2
to section 101(a)(43)(R) of the Immigration and Nationality Act (“INA”), 8 U.S.C. §

1101(a)(43)(R).3 We conclude that it is.


                                                I

       Petitioner Yong Wong Park is a native and citizen of the Republic of Korea. He was

admitted to the United States as an immigrant on or about February 12, 1998. On February

18, 2000, Park pleaded guilty in the United States District Court for the Southern District of

New York to one count of trafficking in counterfeit goods or services from at least February

1997 through October 1997, in violation of 18 U.S.C. § 2320.4 On July 5, 2000, he was

sentenced to a term of imprisonment of 21 months.

       After his conviction, the Department of Homeland Security (“DHS”) initiated removal

proceedings. In a Notice to Appear, the DHS charged Park with removability under INA §

237(a)(2)(A)(i), 8 U.S.C. § 1227(a)(2)(A)(i), for having been “convicted of a crime involving

moral turpitude committed within five years after admission for which a sentence of one year

or longer may be imposed.” App. 85. At a hearing on April 25, 2002, Park admitted the

factual allegations in the Notice to Appear, but denied the removal charge and filed a motion

to terminate proceedings. The parties presented argument on whether the crime for which


       3
         This section provides that for purposes of Chapter 12 of the INA, the term “aggravated
felony” includes any “offense relating to commercial bribery, counterfeiting, forgery, or
trafficking in vehicles the identification numbers of which have been altered for which the term
of imprisonment is at least one year.” INA § 101(a)(43)(R), 8 U.S.C. § 1101(a)(43)(R).
       4
        Park admitted to selling clothing which bore the counterfeit trademark of Nike and
Tommy Hilfiger, and that he knew the trademark was counterfeit and so that the goods were not
authentic. App. 62-63.

                                                3
Park was convicted qualified as a crime involving moral turpitude. On June 25, 2002, the

immigration judge (“IJ”) determined that Park’s conviction was not for a crime involving

moral turpitude, and granted his motion to terminate. The DHS appealed to the Board of

Immigration Appeals (“BIA”). In an Order dated April 21, 2004, the BIA vacated the IJ’s

decision, finding that Park was removable as charged. The BIA remanded for further

proceedings.

       Park then filed with the BIA both a motion to stay scheduled removal proceedings

before the IJ and a motion to reconsider the BIA’s April 21, 2004 decision. In a June 10,

2004 decision, the BIA determined that Park sought reconsideration because he believed the

BIA had not yet decided whether his crime was committed within five years of admission,

as required under INA § 237(a)(2)(A)(i), 8 U.S.C. § 1227(a)(2)(A)(i). As the BIA had

decided this issue in its April 21, 2004 Order, it denied Park’s motions.

       On June 22, 2004, Park again moved before the BIA both to stay the proceedings

before the IJ and to reconsider its June 10, 2004 decision. On July 15, 2004, the BIA denied

the motion to stay proceedings, but granted the motion to reconsider. Noting that the question

of whether Park’s crime was committed within five years of admission was neither presented

to nor decided by the IJ in the first instance, the BIA modified its earlier finding of

removability. Without changing its finding that Park’s conviction was for a crime involving

moral turpitude, the BIA ordered that the parties be afforded the opportunity to litigate the

time period issue before the IJ.

       Before the IJ, Park applied for cancellation of removal under INA § 240A(a), 8 U.S.C.

                                              4
§ 1229b(a). The DHS lodged a Notice of Additional Charge of Deportability, charging Park

with also being removable under INA § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii),5 for

having been convicted at any time after admission of an aggravated felony as defined in INA

§ 101(a)(43)(R), 8 U.S.C. § 1101(a)(43)(R) (“an offense relating to . . . counterfeiting, . . .

for which the term of imprisonment is at least one year”). Park denied removability under the

original and amended charges, and the parties presented argument on the issues of whether

the crime involving moral turpitude was committed by Park within five years of his

admission to the United States, and whether Park was removable for having been convicted

of an aggravated felony.

       On August 23, 2004, the IJ ordered that Park be removed. After finding that Park was

not removable pursuant to INA § 237(a)(2)(A)(i), 8 U.S.C. § 1227(a)(2)(A)(i), because he

did not commit the crime involving moral turpitude within the time period prescribed by that

provision, the IJ found that Park was, however, removable pursuant to INA §

237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii), for having been convicted at any time after

admission of an aggravated felony as defined in INA § 101(a)(43)(R), 8 U.S.C. §

1101(a)(43)(R). She also noted that the government was “well within [its] right” to amend

the Notice to Appear and lodge additional charges during the pendency of proceedings. App.

10.

       In determining that Park’s conviction was for “an offense relating to . . .


       5
        This section states: “Any alien who is convicted of an aggravated felony at any time
after admission is deportable.” INA § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii).

                                               5
counterfeiting,” the IJ began by observing that INA § 101(a)(43)(R), 8 U.S.C. §

1101(a)(43)(R) “does not define counterfeiting by referring to any particular statute or

provision in any penal code or law.” App. 11. Consequently, the IJ reasoned that a wide

variety of activity, such as “counterfeiting in money, . . . counterfeiting in false seals or

trademarks or other copyright activity, can all fall within the definition of counterfeiting as

long as an offense relates to counterfeiting.” App. 11.

       Next, the IJ invoked an instance where this Court considered the identical provision

at issue here–INA § 101(a)(43)(R), 8 U.S.C. § 1101(a)(43)(R)–and our conclusion that by

using the term “relating to,” “Congress evidenced an intent to define [the listed offense] in

its broadest sense.” App. 11 (quoting Drakes v. Zimski, 240 F.3d 246, 249 (3d Cir. 2001)).

The IJ continued to quote our analysis that “‘[u]nless the words ‘relating to’ have no effect,

the enumerated crime . . . must not be strictly confined to its narrowest meaning.’” App. 12

(quoting Drakes, 240 F.3d at 249).

       Having concluded that INA § 101(a)(43)(R), 8 U.S.C. § 1101(a)(43)(R), covers a

range of activities beyond the act of counterfeiting itself, the IJ proceeded to employ the

formal categorical approach–considering the statutory elements of the offense rather than the

particular facts underlying the conviction–in order to determine whether a violation of 18

U.S.C. § 2320 is a conviction for “an offense relating to . . . counterfeiting.” The IJ explained

that in order to support a conviction under 18 U.S.C. § 2320, the government must prove

both that a defendant intentionally trafficked or attempted to traffic in goods or services, and

that the defendant knowingly used a counterfeit mark on or in connection with such goods

                                               6
or services. App. 13. She reasoned that although this statute is not directed at the act of

counterfeiting, by criminalizing the knowing use of a counterfeit mark in connection with

trafficking or attempting to traffic in goods or services, “‘the statute seeks to discourage

counterfeiting through the criminalization of the use of its end product.’” App. 15 (quoting

Albillo-Figueroa v. INS, 221 F.3d 1070, 1073 (9th Cir. 2000)). The IJ thus concluded that

the offense criminalized by 18 U.S.C. § 2320 was one which related to counterfeiting within

the meaning of INA § 101(a)(43)(R), 8 U.S.C. § 1101(a)(43)(R).

       Because Park’s conviction was for an offense relating to counterfeiting; because the

conviction took place after Park’s admission as a permanent resident in 1998; and because

Park was sentenced to a term of confinement of more than one year, the IJ found Park

removable for having been convicted of an aggravated felony. App. 17; see also INA §

237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii). In addition, because the IJ found Park had

been convicted of an aggravated felony, she found him ineligible for cancellation of removal.

App. 18; see also INA § 240A(a), 8 U.S.C. § 1229b(a). Lastly, the IJ determined that there

was no evidence to indicate that Park was eligible for any other form of relief from removal

and ordered him removed to the Republic of Korea.

       Park timely appealed to the BIA. On March 3, 2005, the BIA affirmed the IJ’s

decision without opinion, pursuant to its streamlining regulations, rendering the IJ’s decision

the final agency determination. App. 6; see 8 C.F.R. § 1003.1(e)(4).


                                              II


                                              7
       Although this Court lacks jurisdiction “to review any final order of removal against

an alien who is removable by reason of having committed [an aggravated felony],” 8 U.S.C.

§ 1252(a)(2)(C), we have jurisdiction to determine our jurisdiction, that is, to determine

whether Park has been convicted of an aggravated felony and thus, whether 8 U.S.C. §

1252(a)(2)(C) even applies. See Drakes, 240 F.3d at 247. In addition, per 8 U.S.C. §§

1252(a)(2)(D) and (a)(5), we have jurisdiction to review the question of law Park raises.


                                               III

       The government urges us to apply the principles of Chevron v. Natural Res. Def.

Council, 467 U.S. 837 (1984) to this case, instead of engaging in de novo review of the IJ’s

decision. However, as we have previously discussed, while “[w]e usually afford deference

to decisions of administrative agencies when we are reviewing the agency’s determination

of a statute the agency is charged with administering, . . . legal issues that turn on a pure

question of law not implicating the agency’s expertise do not raise the same concerns under

Chevron.” Patel v. Ashcroft, 294 F.3d 465, 467 (3d Cir. 2002); see also Drakes, 240 F.3d at

250-51. For example, while we are mindful of the fact that Chevron deference applies in

general to the Attorney General’s interpretation of the INA, see INS v. Aguirre-Aguirre, 526
U.S. 415, 424-25 (1999), as we observed in Patel, the concerns motivating that deference are

largely absent here. See Patel, 294 F.3d at 467-68 (citing Aguirre-Aguirre, 526 U.S. at 425).6


       6
        In INS v. Aguirre-Aguirre, the Supreme Court explained that:

       [J]udicial deference to the Executive Branch is especially appropriate in the

                                                8
Moreover, as we noted in Drakes, the Attorney General has no particular expertise in

defining a term under federal law, yet it is “what federal courts do all the time.” Drakes, 240
F.3d at 251. For these reasons, here neither the Attorney General nor the BIA–let alone an

individual IJ–“is . . . entitled to Chevron deference as to whether a particular federal offense

is an aggravated felony.” Bobb v. Attorney General of the U.S., 458 F.3d 213, 217 n.4 (3d

Cir. 2006). We thus engage in de novo review.



                                               IV

       Per INA § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii), an alien convicted of an

“aggravated felony” at any time after admission is deportable. Per INA § 101(a)(43)(R), 8

U.S.C. § 1101(a)(43)(R), the term “aggravated felony” includes “an offense relating to . . .

counterfeiting . . . for which the term of imprisonment is at least one year.” Park was

convicted of violating 18 U.S.C. § 2320, which required both that he “intentionally

traffic[ked] or attempt[ed] to traffic in goods or services,” and that he “knowingly use[d] a

counterfeit mark on or in connection with such goods or services.” 18 U.S.C. § 2320. Park

argues that a conviction for violating 18 U.S.C. § 2320 is not “an offense relating to


       immigration context where officials exercise especially sensitive political
       functions that implicate questions of foreign relations. A decision by the Attorney
       General to deem certain offenses violent offenses committed in another country as
       political in nature, and to allow the perpetrators to remain in the United States,
       may affect our relations with that country or its neighbors. The judiciary is not
       well positioned to shoulder primary responsibility for assessing the likelihood and
       importance of such diplomatic repercussions.
526 U.S. at 425 (internal quotation marks and citations omitted).

                                                9
counterfeiting,” and thus is not an aggravated felony.

       Park contends that in determining whether his conviction under 18 U.S.C. § 2320 is

for an “offense relating to counterfeiting,” the relevant comparison, using the categorical

approach, is between the elements of 18 U.S.C. § 2320 and those of 18 U.S.C. § 471, which

criminalizes “falsely mak[ing], forg[ing], counterfeit[ing], or alter[ing] any obligation or

other security of the United States,” with intent to defraud. 18 U.S.C. § 471. Park’s argument

rests on the assumption that 18 U.S.C. § 471 represents the definition of counterfeiting under

federal law. However, Park offers no support for this assumption, and in fact, even a brief

look at Chapter 25 of Title 18 of the United States Code, where 18 U.S.C. § 471 is codified,

reveals that 18 U.S.C. § 471 is simply one of many federal statutes which criminalize several

different types of counterfeiting. For example, in addition to criminalizing the fabrication of

money or monetary instruments, other sections of this Chapter criminalize, inter alia, the

counterfeiting of seals of courts and signatures of judges or court officers (18 U.S.C. § 505);

the counterfeiting of seals of departments or agencies (18 U.S.C. § 506); and the

counterfeiting of ship’s papers (18 U.S.C. § 507). In addition, the term “counterfeit” is used

in other chapters of Title 18. For instance, Chapter 75 criminalizes the counterfeiting of a

passport (18 U.S.C. § 1543); Chapter 83 criminalizes the counterfeiting of keys suited to any

lock adopted by the Post Office (18 U.S.C. § 1704); and, of particular relevance here,

Chapter 113 criminalizes trafficking in counterfeit goods or services (18 U.S.C. § 2320).

       Furthermore, Park ignores the fact that INA § 101(a)(43)(R), 8 U.S.C. §

1101(a)(43)(R), does not define the “aggravated felony” as “counterfeiting,” but rather as “an

                                              10
offense relating to . . . counterfeiting.” Id. (emphasis added). This distinction is critical. The

Supreme Court has stated that “the ordinary meaning of [“relating to”] is a broad one.”

Morales v. Trans World Airlines, 504 U.S. 374, 383 (1992) (explaining that “relating to”

means “‘to stand in some relation; to have bearing or concern; to pertain; refer; to bring into

association with or connection with’”) (quoting Black’s Law Dictionary 1158 (5th ed.

1979)). Indeed, as we stated in Drakes, by using the phrase “an offense relating to,”

“Congress evidenced an intent to define [the listed offenses] in [their] broadest sense . . . .

Unless the words ‘relating to’ have no effect, the enumerated crime . . . must not be strictly

confined to its narrowest meaning.” Drakes, 240 F.3d at 249. See also Kamagate v. Ashcroft,

385 F.3d 144, 154 (2d Cir. 2004) (noting that in the context of subsection (R), the term

“relating to” is used “to define aggravated felonies by reference to the general subject of the

offense of conviction, suggesting Congress’s intent to reach more broadly than any single

statute.”) (emphasis added).

       Considering the broad reach of the term “relating to,” certainly a statute which

prohibits the knowing use of a counterfeit mark7 is a statute which codifies an offense


       7
        The offense for which Park was convicted defined “counterfeit mark” as:

               a spurious mark– that is used in connection with trafficking in
               goods or services; that is identical with, or substantially
               indistinguishable from, a mark registered for those goods or
               services on the principal register in the United States Patent and
               Trademark Office and in use, whether or not the defendant knew
               such mark was so registered; and the use of which is likely to
               cause confusion, to cause mistake, or to deceive; or a spurious
               designation that is identical with, or substantially

                                               11
relating to counterfeiting. Indeed, it is common for a federal criminal statute pertaining to

counterfeiting to include as an element of the crime either the act of counterfeiting or the

knowing use of the end product of an act of counterfeiting. See, e.g., 18 U.S.C. § 505

(requiring as an element either the counterfeiting of a seal of a United States court or the

knowing use of such a counterfeit seal, knowing it to be counterfeit); 18 U.S.C. § 506

(requiring as an element either the counterfeiting of a seal of a United States agency or the

knowing use of such a counterfeit seal); 18 U.S.C. § 1543 (requiring as an element either the

counterfeiting of a passport or the willful and knowing use of a counterfeit passport).

       It is clear, then, that by penalizing those who traffic in goods while knowingly using

a counterfeit mark, 18 U.S.C. § 2320 is simply one of several federal criminal statutes which

“seeks to discourage [the act of] counterfeiting through the criminalization of the use of its

end product.” Albillo-Figueroa, 221 F.3d at 1073 (finding that 18 U.S.C. § 472, which

criminalizes the knowing use or possession of counterfeit bills with the intent to defraud, is

an “offense relating to counterfeiting”). As such, the statute defines an offense relating to

counterfeiting, and Park’s conviction for violating 18 U.S.C. § 2320 was properly counted

as an “aggravated felony,” per INA § 101(a)(43)(R), 8 U.S.C. § 1101(a)(43)(R).8


               indistinguishable from, a designation as to which the remedies
               of the Lanham Act are made available . . .

18 U.S.C. § 2320(e)(1) (2000).
       8
          We reject Park’s argument that even if he is removable for having been convicted of an
aggravated felony, because his conviction was “nevertheless ‘not a particularly serious crime’ . .
., [he] is entitled to relief from removal.” (Pet’r Br. 17.) The only form of relief from removal for
which Park applied was cancellation of removal under INA § 240A(a), 8 U.S.C. § 1229b(a).

                                                 12
                                                 V

       Park also argues that the doctrine of judicial estoppel bars the DHS from lodging an

additional removal charge based on the same facts alleged in the Notice to Appear. Judicial

estoppel is “a judge-made doctrine that seeks to prevent a litigant from asserting a position

inconsistent with one that she has previously asserted in the same or in a previous

proceeding. It is not intended to eliminate all inconsistencies . . . ; rather it is intended to

prevent litigants from playing fast and loose with the courts.” In re Chambers Dev. Co., Inc.,

148 F.3d 214, 229 (3d Cir. 1998). As such, “[a]sserting inconsistent positions does not trigger

the application of judicial estoppel unless intentional self-contradiction is used as a means

of obtaining unfair advantage.” Id.

       The IJ did not err by allowing the DHS to amend the Notice to Appear by lodging an

additional charge. First of all, the BIA has held that “unless [it] qualifies or limits a remand

for a specific purpose, the remand is effective for the stated purpose and for consideration

of any and all matters which the [IJ] deems appropriate . . . or which are brought to his

attention in compliance with the appropriate regulations.” Matter of Patel, 16 I. & N. Dec.

600, 601 (BIA 1978). The regulations do permit the lodging of additional charges in removal

proceedings. See 8 C.F.R. § 1240.10(e) (“At any time during the proceeding, additional or

substituted charges of inadmissibility and/or deportability may be lodged by the Service in



Aliens convicted of an aggravated felony are ineligible for this relief, regardless of whether their
crime was particularly serious. See INA § 240A(a), 8 U.S.C. § 1229b(a) (barring an alien
convicted of an “aggravated felony” from eligibility for cancellation of removal).

                                                 13
writing.”). This practice has also been approved by the courts. See De Faria v. INS, 13 F.3d
422, 424 (1st Cir. 1993) (where hearing was reopened, there was no impropriety in DHS

lodging substitute charges which could have been lodged at the outset).

       Moreover, it would have been inappropriate to apply the doctrine of judicial estoppel

here because the DHS did not advance two inconsistent positions. Instead, the DHS simply

lodged an alternative, yet compatible, removal charge. To be sure, it is not uncommon for the

DHS to conceive of a single crime as qualifying both as a crime involving moral turpitude

and as an aggravated felony. See e.g., Bobb, 458 F.3d at 215 (based on a plea of guilty to one

crime, petitioner was charged with being removable for having committed an aggravated

felony and later was additionally charged with being removable for having committed a

qualifying crime involving moral turpitude). Furthermore, as the First Circuit has reasoned,

“there is no requirement that the [DHS] advance every conceivable basis for [removability]

in the [Notice to Appear]. . . . [S]uch a rule would needlessly complicate proceedings in the

vast majority of cases.” De Faria, 13 F.3d at 424.


CONCLUSION

       Because we determine that Park was convicted of an aggravated felony and that the

question of law he raised is without merit, we will dismiss the petition.




                                             14